Citation Nr: 0947461	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
lumbar radiculopathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
lumbar radiculopathy of the left lower extremity, currently 
evaluated as 10 percent disabling.

4.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to March 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO).  

The Veteran presented testimony before the undersigned in 
September 2007.  A transcript of this hearing has been 
associated with her VA claims folder.  The case was 
subsequently remanded for additional development in May 2008.  

The appeal is again REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

This appeal arises out of the Veteran's contention that the 
symptomatology associated with her service-connected low back 
disability and lower extremity lumbar radiculopathy is more 
severe than that contemplated by the ratings currently 
assigned.  She also maintains that her back disability has 
led her to develop a psychiatric disability manifested by 
depression and anxiety.  Before the Board can adjudicate 
these claims, however, additional development is in order.

The Board's May 2008 remand instructed the AOJ to send a VCAA 
notice letter to the Veteran specifically advising her of the 
information and evidence needed to substantiate a service-
connection claim on a secondary basis.  Although the Veteran 
was sent a VCAA letter in June 2008 following the Board's 
remand, such letter did not advise her of the evidence needed 
to substantiate a secondary service-connection claim as the 
Board requested.  The case must therefore be remanded so that 
a VCAA letter can be sent to the Veteran that complies with 
the Board's prior remand instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  

The Board's May 2008 remand also requested that the Veteran 
be scheduled for an examination to assess the nature and 
severity of her service-connected low back and lower 
extremity disabilities.  The Board further requested that the 
Veteran be scheduled for a separate examination to determine 
the etiology of her claimed acquired psychiatric disability.  
The Veteran was scheduled for these examinations in October 
2008, but failed to report.  The AOJ subsequently denied the 
Veteran's increased rating and service-connection claims in a 
March 2009 Supplemental Statement of the Case without 
rescheduling the examinations, and the case was returned to 
the Board.  

The Veteran's representative thereafter submitted a statement 
on the Veteran's behalf in April 2009 indicating that the 
Veteran was unable to make the previously-scheduled 
examinations because she was undergoing surgery for another 
medical condition.  Rescheduling was requested.  
The Veteran's VA "patient profile" confirms that she 
cancelled the examinations due to an upcoming surgery.  

Because the Veteran has expressed her willingness to report 
for the examinations requested in the Board's prior remand, 
the case should be remanded so that the examinations can be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice 
letter that complies with the 
notification requirements of the VCAA.  
Such letter should specifically advise 
the Veteran of the information and 
evidence needed to substantiate her 
service-connection claim for an acquired 
psychiatric disability on a secondary 
basis.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of her service-
connected low back disability and lower 
extremity radiculopathy.  The Veteran's 
VA claims folder should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  
Any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted in the 
examination report.  The examiner must 
also describe whether pain significantly 
limits functional ability during flare-
ups or upon prolonged use of the low back 
or lower extremities.  The examiner 
should also comment on the nature, 
duration, and severity of any flare-up of 
low back or lower extremity pain.  A 
report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.

3.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of her claimed psychiatric 
disability.  The Veteran's VA claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the Veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
identify any acquired psychiatric 
disability present.  For each acquired 
psychiatric disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such 
psychiatric disability was either caused 
or aggravated by the Veteran's service-
connected disabilities.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
Veteran's medical record.

4.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, in whole or in part, the 
Veteran and her representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


